2020 IL App (3d) 180241

                               Opinion filed September 4, 2020
     _____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2020

     THE PEOPLE OF THE STATE OF                         )       Appeal from the Circuit Court
     ILLINOIS,                                          )       of the 12th Judicial Circuit,
                                                        )       Will County, Illinois,
            Plaintiff-Appellee,                         )
                                                        )       Appeal No. 3-18-0241
            v.                                          )       Circuit No. 17-CF-752
                                                        )
     JOSEPH F. McCLOUD,                                 )       Honorable
                                                        )       Amy M. Bertani-Tomczak,
            Defendant-Appellant.                        )       Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE WRIGHT delivered the judgment of the court, with opinion.
           Justices Holdridge and McDade concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                  OPINION

¶1          Defendant, Joseph F. McCloud, appeals his convictions for criminal sexual abuse,

     unlawful restraint, and battery. Defendant argues that his multiple convictions violate the one-

     act, one-crime rule and constitute plain error. We affirm.

¶2                                           I. BACKGROUND

¶3          The State charged defendant by criminal complaint with criminal sexual abuse (720 ILCS

     5/11-1.50(a)(1), (d) (West 2016)), unlawful restraint (id. § 10-3), battery (id. § 12-3(a)(2), (b)),

     and criminal trespass to real property (id. § 21-3(a)(2), (h)). The State dismissed the criminal

     trespass charge prior to trial. Count I of the complaint alleged that defendant committed criminal
     sexual abuse, a Class 4 felony, when he “by the use of force *** knowing [sic] touched the

     breast of Rose Marta for the purpose of *** sexual gratification or arousal.” Count II alleged that

     defendant committed unlawful restraint, a Class 4 felony, when he “knowingly and without legal

     authority detained *** Marta, in that he blocked her from exiting a home in her chosen way of

     exiting.” Count III alleged that defendant committed battery, a Class A misdemeanor, when he

     “without legal justification, knowingly made physical contact of an insulting or provoking nature

     with *** Marta, in that [he] touched *** Marta about her body.”

¶4          During a jury trial, Marta testified that she was walking on a public street when defendant

     grabbed her arm and dragged her to an abandoned house. Defendant pulled Marta through an

     open window into a room, threw her onto a bed, and tried to remove her pants. Marta fought

     back. Defendant put his hands down Marta’s pants and put his finger inside her vagina.

     Defendant also put his hand up Marta’s shirt, reached under her bra, and grabbed her breast.

     Defendant touched Marta’s body “[c]ountless” times. Marta pushed defendant off her at least

     three times, but each time defendant pulled her back onto the bed. During the struggle, Marta

     bounced off the bed onto the floor. Defendant remained on top of her. Marta grabbed a stick

     lying on the floor near her, struck defendant with it, and escaped.

¶5          The jury found defendant guilty of criminal sexual abuse, unlawful restraint, and battery.

     The court sentenced defendant to 5 years’ imprisonment for criminal sexual abuse, 5 years’

     imprisonment for unlawful restraint, and 364 days in jail for battery. The court denied

     defendant’s motion to reconsider sentence. Defendant appeals.

¶6                                             II. ANALYSIS

¶7          Defendant argues that his convictions for criminal sexual abuse, unlawful restraint, and

     battery are based on the same single physical act. Defendant contends that this court should


                                                      2
       vacate two convictions and allow only one conviction, based on a single physical act, to stand.

       Consequently, defendant requests this court to remand the matter to the circuit court to determine

       which two convictions must be vacated after considering the seriousness of all three convictions.

¶8             The State asserts that defendant’s conduct involved multiple separate acts and each one

       of defendant’s convictions was supported by a separate physical act. Since defendant committed

       multiple but separate unlawful acts directed at the victim, the State argues each conviction

       should stand. We agree.

¶9             Defendant and the State agree that defendant did not preserve this error for review. Thus,

       forfeiture applies unless the plain error doctrine excuses defendant’s failure to bring this issue to

       the circuit court’s attention. The first step of plain error review is to determine if any error

       occurred. In re Samantha V., 234 Ill. 2d. 359, 368 (2009).

¶ 10           Under the one-act, one-crime rule, “a defendant may not be convicted of multiple

       offenses that are based upon precisely the same single physical act.” People v. Johnson, 237 Ill.

       2d 81, 97 (2010). To determine if a one-act, one-crime violation has occurred, we employ a two-

       step analysis. People v. Coats, 2018 IL 121926, ¶ 12. First, we must determine if defendant’s

       conduct consisted of a single physical act or separate acts. Id. Second, we examine whether any

       single act formulated the basis for two separate but lesser-included offenses. Id. We review

       de novo whether a violation of the one-act, one-crime rule occurred. Id.

¶ 11           It is well established that for one-act, one-crime purposes, a single act consists of “any

       overt or outward manifestation which will support a different offense.” People v. King, 66 Ill. 2d

       551, 566 (1977). “As long as there are multiple acts as defined in King, their interrelationship

       does not preclude multiple convictions ***.” People v. Myers, 85 Ill. 2d 281, 288 (1981). Such is

       the case at bar.


                                                          3
¶ 12           The record shows that defendant’s conduct consisted of multiple separate physical acts

       that took place in an abandoned house. First, defendant forced the victim into the abandoned

       house. He held her down on a bed within an interior room. While restraining the victim by

       holding her down on the bed, defendant focused his attention on the lower portion of her body

       and digitally penetrated the victim’s vagina. This act supports the conviction for unlawful

       restraint.

¶ 13           In addition, defendant shifted his focus to the upper portion of the victim’s body. In a

       separate act, defendant placed his hands beneath the victim’s shirt, reached under her bra, and

       then grabbed her breast. It was the jury’s role to determine whether defendant grabbed the

       victim’s breast with a simultaneous intent for sexual gratification. The jury resolved this issue in

       favor of the prosecution. This separate act independently supports defendant’s conviction for

       criminal sexual abuse.

¶ 14           Finally, the victim told the jury that when she was inside the abandoned home, defendant

       touched her “countless” times. In addition to describing how defendant digitally penetrated her

       vagina and repositioned his hand underneath her clothing to deliberately grab her breast, the

       victim also described her efforts to break away from defendant. According to the victim, on

       multiple occasions she was able to partially break defendant’s grip only to have him forcefully

       return her to the bed each time. At some point, the victim struggled and found herself on the

       floor only to have defendant fall on top of her body as she continued to resist defendant’s

       ongoing physical contact on the floor. Any one of these countless but separate acts of physical

       contact, both while on the bed and later while on the floor, constitutes an “overt or outward

       manifestation” that supports a different offense; therefore, defendant committed multiple

       physical acts, not a single act. See King, 66 Ill. 2d at 566.


                                                          4
¶ 15          Next, we examine whether a pair of defendant’s convictions arose from the very same

       physical act and qualifies as lesser-included offenses based on their abstract elements. Coats,

       2018 IL 121926, ¶ 30. “[W]hen the issue of lesser-included offenses arises in the context of a

       one-act, one-crime issue *** we apply the abstract elements approach as opposed to determining

       whether an uncharged offense is a lesser-included offense to a charged offense using the

       charging instrument approach.” Id. (citing People v. Miller, 238 Ill. 2d 161, 166 (2010)). “If all

       of the elements of one offense are included within a second offense and the first offense contains

       no element not included in the second offense, the first offense is deemed a lesser-included

       offense of the second.” Miller, 238 Ill. 2d at 166. “[I]t must be impossible to commit the greater

       offense without necessarily committing the lesser offense.” Id.

¶ 16          The abstract elements of criminal sexual abuse and unlawful restraint, both Class 4

       felonies as charged in the present case, are not overlapping. See 720 ILCS 5/11-1.50(d), 10-3(b)

       (West 2016). Criminal sexual abuse requires a person to use or threaten force to engage in sexual

       conduct. Id. § 11-1.50(a)(1). In comparison, a person commits unlawful restraint by knowingly

       detaining another individual. Id. § 10-3(a). Unlawful restraint can occur absent any sexual

       conduct. Aside from requiring the same mental state, criminal sexual abuse and unlawful

       restraint share no abstract elements. Therefore, under the facts of this case, unlawful restraint is

       not a lesser-included offense of criminal sexual abuse, nor is criminal sexual abuse a lesser-

       included offense of unlawful restraint.

¶ 17          Physical contact that falls within the criminal sexual abuse statute “is necessarily

       insulting or offensive” and “inherently insulting as a matter of law” thereby also fulfilling a

       necessary element of battery. People v. Meor, 233 Ill. 2d 465, 471 (2009). Hence, if defendant

       had only grabbed the victim’s breast without separately touching her in an insulting way on any


                                                         5
       other part of her body, misdemeanor battery could qualify as a lesser included offense with

       respect to criminal sexual abuse, a Class 4 felony.

¶ 18            However, defendant touched the victim multiple times including, but not limited to,

       touching the victim’s breast and also digitally penetrating her vagina. Each time the victim

       nearly escaped, defendant physically recaptured her and assaulted her again. Since there were

       multiple physical acts defendant inflicted on the victim, we conclude defendant’s battery

       conviction does not violate the one-act, one-crime rule. Without this error, plain error does not

       apply.

¶ 19                                           III. CONCLUSION

¶ 20            The judgment of the circuit court of Will County is affirmed.

¶ 21            Affirmed.




                                                        6